BRYAN WILSON
Acting United States Attorney

KAREN E. VANDERGAW
CHRISTOPHER SCHROEDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
Email: chistopher.schroeder@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )
                                              )
                          Plaintiff,          )
                                              )
         vs.                                  )   No. 3:16-cr-00086-SLG-DMS
                                              )
  JOHN PEARL SMITH, II,                       )
                                              )
                           Defendant.         )
                                              )

                      NOTICE OF ATTORNEY APPEARANCE

       COMES NOW the United States, by and through undersigned counsel, and hereby

gives notice that Assistant U.S. Attorney Christopher Schroeder now appears as co-

counsel for the United States of America in the above-entitled action.

       All future correspondence in this matter should be sent to:




        Case 3:16-cr-00086-SLG Document 1057 Filed 05/18/21 Page 1 of 2
               CHRISTOPHER SCHROEDER
               Assistant U.S. Attorney
               Federal Building & U.S. Courthouse
               222 West Seventh Avenue, #9, Room 253
               Anchorage, Alaska 99513-7567
               Phone: (907) 271-5071
               Fax: (907) 271-1500
               Email: christopher.schroeder@usdoj.gov

       In addition, the government requests that the Court no longer serve pleadings in

the above-captioned case on Assistant U.S. Attorneys, Frank V. Russo, and William A.

Taylor.

       RESPECTFULLY SUBMITTED May 18, 2021, at Anchorage, Alaska.

                                           BRYAN WILSON
                                           Acting United States Attorney

                                           s/ Christopher Schroeder
                                           CHRISTOPHER SCHROEDER
                                           Assistant U.S. Attorney


CERTIFICATE OF SERVICE

I hereby certify that on May 18, 2021,
a copy of the foregoing was served
electronically on:

Suzanne Lee Elliot
Mark Larrañaga
Theresa Duncan

s/ Christopher Schroeder
Office of the U.S. Attorney




U.S. v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS                    Page 2 of 2


          Case 3:16-cr-00086-SLG Document 1057 Filed 05/18/21 Page 2 of 2
